52 N.Y.2d 847 (1981)
The People of the State of New York, Respondent,
v.
Maximo Cedeno, Appellant.
Court of Appeals of the State of New York.
Argued December 15, 1980.
Decided January 8, 1981.
Robert S. Dean and William E. Hellerstein for appellant.
Robert M. Morgenthau, District Attorney (Daniel Castleman and Jerrold Neugarten of counsel), for respondent.
Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur; Chief Judge COOKE taking no part.
*848MEMORANDUM.
The order of the Appellate Division should be affirmed.
Defendant's only contention in our court is that the lapse of 13 months between his arrest and his arraignment on the indictment was an unreasonable delay in prosecution which constituted a denial of his constitutional right to due process in consequence of which his conviction should be reversed and the indictment dismissed (People v Singer, 44 N.Y.2d 241; People v Staley, 41 N.Y.2d 789). While defendant did make a motion to dismiss the indictment under CPL 30.30, he made no motion to dismiss based on the contention he now advances. In that circumstance he has failed to preserve that contention for our review (People v Lieberman, 47 N.Y.2d 931).
Order affirmed in a memorandum.